NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 BYRON T. HURST,
                    Petitioner,

                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2010-3044
              __________________________

   Petition for review of the Merit Systems Protection
Board in CH3443090469-I-1.
              ___________________________

                Decided: June 11, 2010
             ___________________________

   BYRON T. HURST, of Dayton, Ohio, pro se.

   SARA B. REARDEN, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief were JAMES M.
EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.
              __________________________
HURST   v. MSPB                                           2


  Before BRYSON, GAJARSA, and PROST, Circuit Judges.
PER CURIAM.

                         DECISION

    Byron T. Hurst petitions for review of the final deci-
sion of the Merit Systems Protection Board dismissing his
appeal for lack of jurisdiction. We affirm.

                       BACKGROUND

    Mr. Hurst was employed as a Civil Engineering Tech-
nician with the Department of Veterans Affairs (“DVA”)
pursuant to a series of temporary appointments that
ended on September 26, 2008. None of the appointments
was for more than a year. Mr. Hurst applied for and was
interviewed for a permanent position in 2008, but he was
not selected for the appointment. Shortly thereafter,
when Mr. Hurst’s temporary appointment was not re-
newed, his employment was terminated.

    On March 6, 2009, Mr. Hurst filed an appeal with the
Merit Systems Protection Board, claiming that the DVA
had “failed to follow or apply the required procedures in
the area of consideration to fill announcement 08-117.”
The administrative judge issued an acknowledgment
order on April 1, 2009, informing Mr. Hurst that his
appeal had been received, and further advising him that
the Board may not have jurisdiction over his appeal.
After receiving no response from Mr. Hurst, the adminis-
trative judge issued an initial decision dismissing for lack
of jurisdiction on the ground that Mr. Hurst had served
under a series of temporary appointments each limited to
one year or less, and that such individuals have no right
of appeal to the Board.
3                                            HURST   v. MSPB


    On June 30, 2009, Mr. Hurst filed a petition for re-
view with the Board, alleging that the DVA had “violated
the Veteran Rights and benefits under Law, Regulation,
Polic[i]es, and Procedures”; that the agency had “violated
the Veteran Preference Rig[ht]s”; and that the agency had
violated 5 C.F.R. § 316.401(b), which provides that the
supervisor of each temporary appointment position must
certify that the employment need is truly temporary. Mr.
Hurst also indicated that he served under a temporary
appointment for a period of 1 year, 3 months, and 27 days.
The Board denied the petition for review on September
25, 2009.

                       DISCUSSION

    On appeal, Mr. Hurst alleges that the Board misap-
plied 5 U.S.C. § 7511(a)(1)(A)(ii), and that there was no
documentation to back the Board’s decisions.

    Section 7511(a)(1)(A)(ii) defines “employee” to include
any individual in the competitive service “who has com-
pleted 1 year of current continuous service under other
than a temporary appointment limited to 1 year or less.”
That definition specifically excludes individuals, such as
Mr. Hurst, who have served only in temporary appoint-
ments having terms of 1 year or less. The fact that Mr.
Hurst served for a cumulative period of 1 year, 3 months,
and 27 days, through a series of renewed appointments,
does not help Mr. Hurst, because each renewal of his
appointment was for a term of less than 1 year. See
Vaught v. Dep’t of the Air Force, 56 M.S.P.R. 554, 557
(1993) (appellant whose appointments were all limited to
one year or less is not an “employee” whose appeal falls
within the Board’s jurisdiction, even when the “appel-
lant’s combined service under a series of temporary
appointments is greater than a year in duration”).
HURST   v. MSPB                                           4


     Moreover, it is clear that the administrative judge re-
viewed appropriate employment forms in reaching her
initial decision. The administrative judge noted that Mr.
Hurst “served under a series of temporary appointments
beginning on May 29, 2007, and extended four times, to
terminate on September 30, 2008.” That statement is
consistent with the employment forms included in the
record on appeal to this court.

    Mr. Hurst also requests relief on the grounds origi-
nally stated in his complaint before the Board, alleging
that the Board failed to consider his case folder. The
reason the Board did not review the merits of Mr. Hurst’s
claims was because it found that it lacked jurisdiction to
hear his appeal. The Board was correct in declining to
decide the merits of a case outside its jurisdiction. This
court similarly lacks jurisdiction to consider those claims.
For the reasons given by the Board and reiterated above,
we uphold the Board’s order dismissing Mr. Hurst’s
appeal.

                       AFFIRMED